STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

David Lee Adkins,
Petitioner Below, Petitioner                                                        FILED
                                                                                  May 26, 2020
vs.) No. 19-0229 (Wayne County CC-50-2017-86)                                   EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Donnie Ames, Superintendent, Mt. Olive
Correctional Complex,
Respondent Below, Respondent


                               MEMORANDUM DECISION

       Petitioner David Lee Adkins, by counsel Shawn Bartram, appeals the order of the Circuit
Court of Wayne County, entered on February 27, 2019, denying his petition for writ of habeas
corpus. Respondent Donnie Ames, superintendent of the Mount Olive Correctional Complex,
appears by counsel Patrick Morrisey and Andrea Nease Proper.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the order of the circuit court is appropriate under
Rule 21 of the Rules of Appellate Procedure.

       David Lee Adkins pled guilty in the Circuit Court of Wayne County to one count of
sexual assault in the first degree in January of 2013, after having been charged with six counts of
the same and an additional count of sexual abuse in the first degree, all related to one victim
under the age of 12 between March of 2003, and March of 2008. The circuit court sentenced Mr.
Adkins to a term of imprisonment of fifteen to thirty-five years in the West Virginia State
Penitentiary, to be followed by twenty years of supervised release.

        Several years after the sentencing, in March of 2017, Mr. Adkins filed a petition for writ
of habeas corpus in the Circuit Court of Wayne County. At the omnibus hearing later conducted
by the circuit court, Mr. Adkins explained that he is unable to read or write and the petition was
drafted on his behalf by a fellow inmate. Despite the appointment of counsel to represent his
interests, Mr. Adkins confirmed that he wished to proceed on the petition drafted by his Mount
Olive Correctional Complex colleague. After an extensive discussion with Mr. Adkins and his
appointed counsel at the omnibus hearing, the circuit court determined that Mr. Adkins sought
relief on the following grounds: constitutional violations emanating from ex post facto
punishment, the inclusion of errors in the presentence investigation report, the issuance of a
defective indictment, the circuit court’s imposition of a harsher-than-expected sentence, doubt

                                                1
about Mr. Adkins’ actual guilt, and the ineffective assistance of Mr. Adkins’ trial counsel. The
circuit court’s patience in endeavoring to understand the arguments presented in the petition is
commendable, and after applying thorough consideration, the circuit court ultimately denied Mr.
Adkins’ petition by order entered on February 27, 2019.

        On appeal, Mr. Adkins asserts a single assignment of error. He argues that the circuit
court failed to apply principles of stare decisis when denying petitioner’s request for relief on the
grounds described above.1 We consider this assignment of error as described here:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006).

       Mr. Adkins pointedly centers his assignment of error on the doctrine of stare decisis,
which we have described as “not a rule of law but . . . a matter of judicial policy.” Adkins v. St.
Francis Hosp. of Charleston, 149 W. Va. 705, 718, 143 S.E.2d 154, 162 (1965) (citing 20
Am.Jur., Courts, Section 184). We have explained:

       “[T]he doctrine of stare decisis requires this Court to follow its prior opinions.”
       State Farm Mut. Auto. Ins. Co. v. Rutherford, 229 W. Va. 73, 83, 726 S.E.2d 41,
       51 (2011) (Davis, J., concurring, in part, and dissenting, in part). In Syllabus point
       2 of Dailey v. Bechtel Corp., 157 W. Va. 1023, 207 S.E.2d 169 (1974), we held
       that “[a]n appellate court should not overrule a previous decision recently
       rendered without evidence of changing conditions or serious judicial error in
       interpretation sufficient to compel deviation from the basic policy of the doctrine
       of stare decisis, which is to promote certainty, stability, and uniformity in the
       law.” . . .

Jenkins v. City of Elkins, 230 W. Va. 335, 340-41, 738 S.E.2d 1, 6-7 (2012). Problematically,
Mr. Adkins fails to support his assignment of error with the identification of any applicable prior
opinions of this Court other than State v. Deel, 237 W. Va. 600, 788 S.E.2d 741 (2016), wherein
we held:



       1
           Respondent refers to this presentation as five separate assignments of error, based on
petitioner’s distinct arguments separately (though briefly) addressing each of the grounds on
which the circuit court denied relief. However, we will address the statement as petitioner has
chosen to present it—as an all-encompassing description—in light of our direction that petitioner
open his brief “with a list of the assignments of error that are presented for review, expressed in
terms and circumstances of the case but without unnecessary detail. . . . The statement of the
assignments of error will be deemed to include every subsidiary question fairly comprised
therein. . . .” W. Va. R. App. P. 10(3), in part.
                                                 2
        In order to avoid the constitutional prohibition against ex post facto laws, West
        Virginia Code § 62-12-26 must not be applied to those individuals who
        committed any of the enumerated sex offenses set forth in the supervised release
        statute prior to the date the supervised release statute became effective regardless
        of any contrary language contained in West Virginia Code § 62-12-26.

Syl. Pt. 4, Deel.

        The circuit court adeptly explained the difference between the application of West
Virginia Code § 62-12-26 to Mr. Adkins and the petitioner in Deel. It is simply this: Mr. Deel
was not charged with any enumerated sex offenses occurring after the enactment of West
Virginia Code § 62-12-26. Mr. Adkins, who committed multiple acts of sexual assault over a
five-year period, was so charged. While Mr. Adkins did not offer his plea in relation to a date-
specific offense, he did affirm at his plea hearing that his plea was made knowingly and
voluntarily, and he acknowledged his understanding that he may be sentenced to a term of
supervised release upon conviction. Therefore, we find that Mr. Adkins’ sentence of supervised
release does not violate the principle stated above that the statute should not be applied to an
individual who committed an enumerated offense prior to the enactment of the statute.

        Having addressed the lone precedential decision of this Court discussed by petitioner in
support of his single assignment of error concerning the circuit court’s adherence to stare decisis,
we find no error in the circuit court’s denial of Mr. Adkins’ petition for writ of habeas corpus.
Because petitioner has briefly mentioned the other grounds upon which the circuit court denied
his petition for relief, albeit outside of the framework of his assignment of error, we further note
that the circuit court competently addressed all grounds asserted by petitioner, and we find no
error in the circuit court’s consideration of each of petitioner’s arguments.

        For the foregoing reasons, we affirm.

                                                                                         Affirmed.


ISSUED: May 26, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison


NOT PARTICIPATING:

Justice Margaret L. Workman



                                                 3
4